Case: 18-40274      Document: 00515032254         Page: 1    Date Filed: 07/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-40274                            FILED
                                  Summary Calendar                      July 12, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
BRIAN N. NELSON,

                                                 Plaintiff-Appellant

v.

RORY L. GRIFFIN, Deputy Director for Health and Correctional Service; J.
SHAH, Doctor, Bowie County Correction Center; BOB PAGE, Warden, Bowie
Country Correction Center; REGINA LYNCH, Head RN, Bowie County
Correctional Center,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:16-CV-49


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brian N. Nelson, Arkansas prisoner # 148443, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 civil suit after it granted the defendants’
summary judgment motions.             In his complaint, Nelson alleged that the
defendants were deliberately indifferent to his serious medical needs because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40274     Document: 00515032254     Page: 2   Date Filed: 07/12/2019


                                  No. 18-40274

they ignored many of his sick call requests and failed to provide adequate
diagnostic tools or treatment for a back injury he received while being
transported to his temporary housing in the Bowie County Correctional
Center. We review de novo a district court’s grant of summary judgment.
Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).
      Regarding his deliberate indifference claims, Nelson cannot establish
that prison officials “refused to treat him, ignored his complaints, intentionally
treated him incorrectly, or engaged in any similar conduct that would clearly
evince a wanton disregard for any serious medical needs.” Domino v. Texas
Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation
marks and citation omitted). Nelson’s mere disagreement with the course of
his medical treatment and his insistence that he should have received further
treatment are not sufficient to support a claim of deliberate indifference. See
Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006); Domino, 239 F.3d at 756.
Furthermore, Nelson does not challenge the district court’s conclusion that he
failed to rebut the applicability of qualified immunity.          He has, thus,
abandoned any challenge to the district court’s alternate basis for the grant of
summary judgment. See Turner v. Quarterman, 481 F.3d 292, 295 & n.1 (5th
Cir. 2007); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
      The judgment of the district court is AFFIRMED. Nelson’s motion for
the appointment of counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d
209, 212-13 (5th Cir. 1982).




                                        2